PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                       FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                               for
                                             Eastern District of Washington
                                                                                         Jun 26, 2019
                                                                                             SEAN F. MCAVOY, CLERK




 U.S.A. vs.                    Alfaro, Steven Ivan                         Docket No.          0980 1:18CR02070-SAB-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Jose Zepeda, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Steven Ivan Alfaro, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge Mary K. Dimke sitting in the Court at Yakima, Washington, on the 5th day of April 2019, under the following
conditions:

Special Condition #6: Defendant shall submit to portable Breathalyzer testing up to six times per day. Defendant is
responsible for the cost of the device.


         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation #1: Steven Ivan Alfaro is alleged to have skipped the scheduled 6 to 7 a.m. Breathalyzer tests on June 19, 21, and
25, 2019. He has also failed to submit to Breathalyzer testing since 2 p.m. as of June 25, 2019.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 6. On April 23, 2019, confirmation was
received from Smart Start indicating the defendant enrolled in their Breathalyzer testing program.

On June 20, 22, and 26, 2019, this officer received a daily testing summary report from Smart Start regarding Breathalyzer
results. The daily summary report indicated the defendant skipped his Breathalyzer testing during the 6 a.m. to 7 a.m. testing
period on June 19, 21, and 25, 2019. The defendant was confronted regarding his failure to comply. Mr. Alfaro claims he
missed taking the tests because he overslept. Despite the defendant having skipped these tests, to his credit, he tested outside
the testing window period, nearly a hour late, and all tests provided have returned with negative results. Mr. Alfaro has been
reminded on numerous occasions to submit to testing as scheduled.

Furthermore, on June 26, 2019, this officer received a notice from Smart Start indicating the defendant’s device was placed
on “lockout” as of June 25, 2019. This lockout notification is due to lack of payment for services. Mr. Alfaro has not
submitted to a Breathalyzer testing since 2 p.m. on June 25, 2019, and is no longer in compliance with the Breathalyzer
testing program.

                              PRAYING THAT THE COURT WILL ORDER A SUMMONS

                                                                             I declare under the penalty of perjury
                                                                             that the foregoing is true and correct.
                                                                             Executed on:       June 26, 2019
                                                                     by      s/Jose Zepeda
                                                                             Jose Zepeda
                                                                             U.S. Pretrial Services Officer
  PS-8
  Re: Alfaro, Steven Ivan
  June 26, 2019
  Page 2

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ;]     The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ;]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      

                                                                      Date
